DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 12/09/2021.
Applicant amended claims 1, 8, 11, 16, and 18. No claims are canceled. No claims are added. As a result claims 1-20 remain pending in this application. Claims 1, 8, and 16 are independent.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims .


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
No Priority
4.	No priority claim is in the record as of this O.A date.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Drawings
6. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Claim language of claims 1, 8, 11, 16, 18  must be shown in drawings. See also MPEP 608.02 where it is taught that “…applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented…” and subject matter of the following apparatus claims admits of illustration by a drawing. No new matter should be entered.
The functional features of the biasing scheme must be illustrated drawings using e.g. algorithmic flow diagram (with each voltage details) or, TIMING DIAGRAM. For example limitation “…perform operations comprising applying a program pulse to the select line coupled to the selector device of a string of the memory array and to the access line coupled to a memory cell of the multiple memory cells…” nature of program pulse, duration, magnitude, application start timing with respect to other signals (e.g. selected/ unselected WL signals, Vpass signals, precharge signal, Vread, Vpgm) must be illustrated since they will have a profound impact on Threshold of select transistor. For example, overlapping timing of same or, different voltages to different electrodes/ WL’s/ dummy must be illustrated in drawings which is critical for noise stabilization or disturbance reduction. Further, operation cycles, e.g. program cycle, erase cycle, verify cycle must be illustrated in timing drawings. 
See for example, prior art US 2014/0160848 A1 which is in the same field of endeavor, Figure 9, Figure 14 uses using timing diagram to illustrate biasing concepts.  See US 2020/0013467 A1 Figure 7 to Fig. 11 using timing diagram to illustrate biasing concepts. 
Therefore, the following (see crossed-out limitations) claim language must be shown or the feature(s) canceled from the claim(s).
Claim 1. A memory device comprising: a memory array having strings of cells, each string including a selector device and multiple memory cells, with the selector device coupled to a select line and each of the multiple memory cells coupled to a respective access line; and a memory controller including processing circuitry including one or more processors, 
the memory controller configured to perform operations comprising: 


Claim 8. A memory device comprising: a memory array having one or more blocks of memory cells, with each block having multiple sub-blocks, each sub-block including multiple strings of cells, each string including multiple drain-side select gates (SGDs) and multiple memory cells, with each SGD associated with a select line and each memory cell coupled to an access line; and a memory controller including processing circuitry including one or more processors, 
the memory controller configured to perform operations comprising: 


Claim 11. The memory device of claim 8, wherein the operations include: 
Regarding independent claim 16, NAM teaches a method of stabilizing a selector device of a memory array of a memory device the method comprising: 
stabilizing a selector device of a string of cells of the memory array by: 

with the memory cell being directly adjacent to the selector device in the string , 

Claim 18. (Currently Amended) The method of claim 16, wherein the method includes stabilizing a selector device in each string of multiple strings of each sub-block of multiple sub-blocks of a block of memory cells of the memory array 

Specification Objections
7.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Following is suggested:
“ Method of using selector stabilizer pulse following an erase operation to the string to stabilize the threshold voltage of the selector device”.

Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Objections
8. 	Claims 1, 8, 11, 16, 18 inclusive of dependent & claims 1-20 are objected to because the claims are not readable on drawings (see drawing objections).
Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issue, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Interpretation (invoking 35 U.S.C. §112(f))
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are apparatus claims 1-15:
	Claims 1-5: recites “…memory controller configured to perform operations…” then see biasing operation details in the claims. (see esp. claim 1 line 6)
memory controller operable to adjust…” then see biasing operation details in the claims.
Claims 8-12: recites “…memory controller including processing circuitry including one or more processors, the memory controller configured to perform operations..” then see biasing operation details in the claims (see esp. claim 8 line 7-8)
Claims 13-15: recites “…memory controller operable to adjust…” then see biasing operation details in the claims.
The term "configured to" in each of the limitations highlighted in claims 1-15 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “controller”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1-15. Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-15 fails to comply with the written description requirement.
Because the claim recites terms and functional limitations Claims 1-15 above (see Claim Construction Section in this Office action) without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35

Disclosure Fig. 4: 430 or, spec para [0039] teaches controller is a generic “means” or “conceptual  box” type means without definite architecture. It is not clear what “controller” encompasses and Fig 4 fails to show any circuitry besides showing a conceptual box. Spec fails to show any specific hardware associated with “controller”. 
The term "configured to" in each of the limitations highlighted in claims 1-15 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “controller”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1-15. See e.g. Fig. 4: 430 “memory controller” shown as conceptual “box” diagram; or, see para [0039] controller described in a very general manner and does not disclosure hardware details. The spec also lacks to describe sufficient “hooks”, circuitry in the memory device or, sufficient peripheral circuitry or sufficient controller inner components that works in conjunction with the control circuitry to perform the specific functions. 
US 2014/0160848 A1  and US10153051B1 Fig. 1-Fig. 9 and associated disclosure which describes sufficient hardware, controller components, cell/ string “hooks” to perform program verify and program operations and bias control and application scheme.
Similarly, see the following patent documents that has sufficient components and circuitry described to carry out biasing scheme in the disclosure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, each of functional limitations  in claims 1-15 invokes the scrutiny of interpretation under 35 U.S.C. 112(f) and requires that the Applicant affirmatively disclaim that the Applicant wishes to be limited to particular corresponding structure(s) in the written description or amend the claim to falls outside of scrutiny of interpretation under 35 U.S.C. 112(f). Accordingly, the disclosure is not commensurate with the scope of the claims.
The Applicant can :
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Or
The Applicant can affirmatively disclaim:
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.



Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 1-7, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAM et al. (US 2019/0214067 A1).
Regarding independent claim 1, NAM teaches a memory device (Fig. 1: 10 “memory device”, see para [0019]. See e.g. Tables 1-7 variations of same/ similar biasing scheme as applicable) comprising: 
a memory array (Fig. 1: 30) having strings of cells (para [0022]: MCS “memory cell string”, see Fig. 2 and Fig. 8: MCS), each string including a selector device (e.g. Fig. 9: SST2) and multiple memory cells (Fig. 8: MC), with the selector device (Fig. 8) coupled to a select line (e.g. Fig. 8: SSL2) and each of the multiple memory cells coupled to a respective access line (Fig. 8: WL’s); and 
a memory controller (Fig. 1: 20, para [0019]: memory controller) including processing circuitry including one or more processors (para [0019]: control logic), 
(see Fig. 6 operation) comprising: 
applying a program pulse  simultaneously both ( Fig. 6 in context of para [0079], para [0080]: simultaneous biasing during erase-verify)  to the select line coupled to the selector device  of a string of the memory array (TABLE 5: VSPGM applied to SSL2. See Fig. 8 string) and to the access line coupled to a memory cell of the multiple memory cells of the string with the memory cell being directly adjacent to the selector device in the string ( TABLE 5: VSPGM applied to DWLup. See Fig. 8 string) , 
wherein the program pulse is applied directly following a selected erase operation to the string and with memory cells in the string (TABLE 5: VSPGM applied to SSL2, DWLup only), 
other than the memory cell being directly adjacent to the selector device, maintained as unselected (TABLE 5: VSPGM is not applied on other WL’s). See also Fig. 6 in context of para [0045], para [0079], para [0080], para [0088]: application of VSPGM is during “erase verify” operation which happens immediately after erase operation. See also para [0036], para [0041]-para [0043] which states problem caused by erase operation and  necessitating the biasing solution).
Regarding claim 2, NAM teaches the memory device of claim 1, wherein the selector device (Fig. 8: SST1) is a select gate transistor arranged in the string to couple the memory cells of the string to a data line (Fig. 8: BL. See also para [0023]).
Regarding claim 3, NAM teaches the memory device of claim 1, wherein the memory cell adjacent to the selector device is a dummy memory cell (Fig. 8: DMCup. See para [0023]).
Regarding claim 4, NAM teaches the memory device of claim 1, wherein the selector device has a memory cell structure (see Fig. 2: SST1 or SST2 are floating gate transistor cells. See also e.g. Fig. 8).
Regarding claim 5, NAM teaches the memory device of claim 4, wherein the selector device has a threshold voltage set at end of production flow in fabrication (Fig. 5: original threshold being measure against drift. See para [0033] and Fig. 5: threshold of SST1, SST2. See para [0038]: “…threshold voltages of the string select transistors SST1 and SST2 may be unexpectedly changed…threshold voltage of the string select transistors SST1 and SST2 may be reduced by the holes moving from the upper dummy memory cell…”).
Regarding claim 6, NAM teaches the memory device of claim 1, wherein the memory controller is operable to adjust application of the program pulse based on a feature stored in the memory device, the feature being a parameter to control application of the program pulse  (Fig. 5 and Fig. 6 in context of para [0033]: for comparison/ threshold compensation purposes, erase cycle count is used which needs to be tracked and stored for compensation. Original/ pre-drift threshold of ST1, ST2 per string needs to be stored in memory device for comparison purposes. Further, Baseline parameter used in Fig. 6 flow meets the limitation).
Regarding claim 7, NAM teaches the memory device of claim 6, wherein the feature is selected from one or more of a number of erase operations to a string before (Fig. 5 and Fig. 6 in context of para [0033]: for comparison/ threshold compensation purposes, erase cycle count is used which needs to be tracked and stored for compensation).
Regarding independent claim 16, NAM teaches a method of stabilizing a selector device of a memory array of a memory device (Fig. 6: S12, S13, S14), the method comprising: 
stabilizing a selector device of a string of cells of the memory array by: 
applying a program pulse simultaneously both to a select line coupled to the selector device (Fig. 6: S14, TABLE5) and to an access line coupled to a memory cell of multiple memory cells of the string (TABLE5, Fig. 6 and Fig. 8 in context of para [0079], para [0080]), 
with the memory cell being directly adjacent to the selector device in the string (see Fig.8), 
wherein the program pulse applied directly following a selected erase operation to the string and with memory cells in the string, other than the memory cell being directly adjacent to the selector device, maintained as unselected. (TABLE5. see para [0041]-para [0043], para [0079], para [0080] and Fig. 6 flow and TABLE5).
Regarding claim 17, NAM teaches the method of claim 16, wherein: the selector device is a select gate transistor arranged in the string to couple the memory cells of the 
the memory cell adjacent to the selector device is a dummy memory cell arranged as a top-most memory cell of the multiple memory cells of the string, with the multiple memory cells arranged in series vertically in the string.
(see claim 2-4, 6 rejection analysis)
Regarding claim 19, NAM teaches the method of claim 16, wherein the method includes adjusting application of the program pulse, using a memory controller of the memory device, based on a feature stored in the memory device, the feature being a parameter to control application of the program pulse.
(see claim 5 rejection analysis)
Regarding claim 20, NAM teaches the method of claim 19, wherein the feature is selected from one or more of a number of erase operations to a string before applying the program pulse, a pulse width of the program pulse, a number of program pulses to apply, voltage step control for program pulses, a voltage start setting to apply the program pulse, and a trim setting to enable or disable application of the program pulse (Fig. 5 and Fig. 6 in context of para [0033]: for comparison/ threshold compensation purposes, erase cycle count is used which needs to be tracked and stored for compensation).

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
18.	Claims 8-10, 12-15  is/are rejected under 35 U.S.C. 103 as being obvious over Diep et al. (US 9,922,705 B1), in view of NAM et al. (US 2019/0214067 A1).
Regarding independent claim 8, Diep teaches a memory device (Fig. 1A: 100, col. 4, lines 14-16) comprising: 
a memory array (Fig. 1A: 126 array) having one or more blocks of memory cells (Fig. 6B: BLK), 
with each block having multiple sub-blocks (Fig. 6B: SB0-SB3), each sub-block including multiple strings of cells (Fig. 6B: 700n-703n, see col. 14, lines 19-42), 
(e.g. Fig. 6B: 700n) including multiple drain-side select gates SGDs (Fig. 6B: SGD0, SGD1) and multiple memory cells (Fig. 6B: cells with WLL0-WLL10), 
with each SGD associated with a select line (Fig. 6A: 810, 814) and each memory cell coupled to an access line (Fig. 6A, 6B: cells with WLL0-WLL10); and 
a memory controller (Fig. 1A: 122) including processing circuitry including one or more processors (Fig. 1A: 122c), 
the memory controller configured to perform operations (col. 18, line 40, see Fig. 12: 1202 “erase verify” iteration.  Fig. 12: 1203b. See Fig. 13B-13C , col. 20, lines 13-20: during erase verify at t3 voltages are applied which are of equal magnitude to select transistors and dummy transistors).
Diep is silent with respect to remaining provisions of this claim as it pertains to biasing magnitude and scheme during erase-verify operation.
NAM teaches - 
the memory controller configured to perform operations comprising: 
applying a program pulse simultaneously both to the select line associated with a SGD of the multiple SGDs of a string of a sub-block of the memory array and to the access line coupled to a memory cell of the multiple memory cells of the string with the memory cell being adjacent to the SGD in the string (see claim 1 rejection analysis using NAM), 
wherein the program pulse is applied directly following a selected erase operation to the string and with memory cells in the string, other than the memory cell being directly adjacent to the SGD, maintained as unselected (see claim 1 rejection analysis using NAM).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of NAM into the teachings of Diep such that claimed voltage application method can be employed in the apparatus in order to stabilize selector transistor thresholds “without securing a separate operation cycle” and thus reduce operational error, improve operation speed (para [0088]).
Regarding claim 9, Diep and NAM teach the memory device of claim 8. Diep teaches wherein the SGD is a bottom-most SGD (Fig. 6B: SGD1, see Fig. 11A) of the multiple SGDs arranged in series vertically in the string (Col. 14, lines 12-13).
Regarding claim 10, Diep and NAM teach the memory device of claim 8. Diep teaches wherein the memory cell adjacent to the SGD is a dummy memory cell (Fig. 6A: cell with WLD2) arranged as a top-most memory cell of the multiple memory cells of the string (see Fig. 6A), with the multiple memory cells arranged in series vertically in the string (see col. 13, lines 29-36. See Fig. 6A).
Regarding claim 12, Diep and NAM teach the memory device of claim 8. Diep teaches wherein each SGD of each string of the multiple strings has a memory cell structure (see Fig. 6A: SGD0, SGD1 are floating gate transistors. See col. 18, lines 66-67, col. 19, lines 1-3).
Regarding claim 13, Diep and NAM teach the memory device of claim 8. Diep teaches wherein the memory controller is operable to adjust application of the program pulse based on a feature stored in the memory device, the feature being a parameter to control application of the program pulse (Fig. 10, col. 13, lines 1-12: Original/ pre-drift threshold of ST1, ST2 per string needs to be stored, tracked in memory device for comparison purposes. Alternately, Peak voltage levels or intermediate voltage levels to be applied to SGD and WL are predetermined and stored).
Regarding claim 14, Diep and NAM teach the memory device of claim 13. Diep teaches wherein the feature is selected from one or more of a number of erase operations to a string before applying the program pulse, a pulse width of the program pulse, a number of program pulses to apply, voltage step control for program pulses, a voltage start setting to apply the program pulse, and a trim setting to enable or disable application of the program pulse (col. 8, lines 8-12: Vbg setting meets the limitation).
Regarding claim 15, Diep and NAM teach memory device of claim 8. Diep teaches wherein the multiple SGDs of a string are accessed together to select the string for a write or read operation on a memory cell of the string (Fig. 6A structure shows that both SGD0, SGD1 needs to be turned on to be connected to BL so that data can be written to or read from string).

19a. 	Based on indication from  WRITTEN OPINION OF THE INTERNATIONAL SEARCHING AUTHORITY International application No. PCT /US2021 /04558, Additional Claim Rejections under 35 USC § 103 is being imposed.
No IDS received regarding this and applicant’s attention is brought in this regard (see section 5 above)
Please see rejection Analysis from WIPO and/ or WRITTEN OPINION OF THE INTERNATIONAL SEARCHING AUTHORITY.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being obvious over Dong et al. (US 2016/0055915 A1). Further supported by Yang et al. (US 2017 /0084345 A1) for limitation analysis.
	Regarding claims 1-20 rejection analysis, See Dong paragraphs [0041] , [0113] , [0118] ;  Dong claims 1,14. See Dong Figures 1, 8, 10 and associated disclosures.
For analysis support, see Yang all Figures/ disclosure, esp. paragraph [0066] and Yang claim 17.

Response to Arguments
Previous section 8b claim objection is withdrawn based on amendment.
Arguments related to Drawing objections: (pages 7-8 of Remarks filed 12/9/21)
Applicant’s argument is not persuasive and Drawing objections are maintained based on 37 CFR 1.83 in general, 37 CFR 1.83(a), and MPEP 608.02 - “…drawing in a non provisional application must show every feature of the invention specified in the claims…”. Thus any searchable feature of the claim must be understood properly via drawing (if applicable). Biasing techniques using various signals/ voltages has intra and inter dependency, time dependency of used signals to cause various events (e.g. charge/ trap removal from channels) and thus they need to be understood properly if claimed.
See further interview summary 9/16/21 where applicant’s arguments are found not persuasive.
Title objection is maintained: 

Arguments related to claim objections: (pages 9-10 of Remarks filed 12/9/21)
Previous objection 8a is maintained (see Drawing objection). 
Arguments related to Prior art (pages 10-13 of Remarks filed 12/9/21): 
Applicant's arguments filed 12/9/21 regarding claims 1-20 have been fully considered but they are not persuasive. See new formulated and illustrated rejections using previously used references. 
1. Applicant argues that claim 1 rejection under 35 U.S.C. 102(a)(1) as being anticipated by NAM et al. (US 2019/0214067 A1) is not proper because NAM  
Does not teach the new amended 12/09/21 limitations.
(Remarks 12/9/21, Page 10-11)
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons against their argument and has not considered prior art in it’s entirety while making arguments. See e.g. TABLE5 applicable for “erase verify” operation where bias voltage pulse is applied to SSL’s and adjacent dummy WL only. An “erase verify” event happens after erase operation. Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
2. Applicant argues that claim 8 rejection under 35 U.S.C. 102(a)(1) as being anticipated by Diep et al. (US 9,922,705 B1) is not proper because does not teach the new amended 12/09/21 limitations.
(Remarks 12/9/21, Page 11-12)
MOOT. See new grounds of rejection added.
3. Applicant has not argued substantively against independent claim 16 or, other dependent claim specific limitations and prior rejection is relied upon.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Aritome (US 2007/0253253 A1): Fig. 1-Fig. 10 disclosure applicable for all claims. 
US 2019/0244673 A1: all disclosure applicable.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825